            Case:
             Case:20-90040    Document: 00515637016
                   1:17-cv-00093-SA-DAS                  Page:
                                         Doc #: 108 Filed:     1 Date
                                                           11/13/20 1 of 2Filed:
                                                                           PageID11/13/2020
                                                                                    #: 482




                          United States Court of Appeals
A True Copy
                               for the Fifth Circuit
Certified order issued Nov 13, 2020           ___________

                                               No. 20-90040
Clerk, U.S. Court of Appeals, Fifth Circuit   ___________

                 Stephanie Goree,

                                                                     Plaintiff—Respondent,

                                                  versus

                 City of Verona; J. B. Long, In his individual capacity,

                                                           Defendants—Petitioners.
                                    ____________________________

                                         Motion for Leave to Appeal
                                        from an Interlocutory Order
                                           USDC No. 1:17-CV-93
                                    ____________________________

                 Before Dennis, Southwick, and Engelhardt, Circuit Judges.

                 Per Curiam:

                        IT IS ORDERED that the petitioners’ motion for leave to appeal
                 from the interlocutory order of the United States District Court of the
                 Northern District of Mississippi, entered on October 13, 2020, is DENIED.


                        IT IS FURTHER ORDERED that the petitioners’ motion to
                 place Exhibit A to the motion under seal is GRANTED.
  Case:
   Case:20-90040    Document: 00515637020
         1:17-cv-00093-SA-DAS                  Page:
                               Doc #: 108 Filed:     1 Date
                                                 11/13/20 2 of 2Filed:
                                                                 PageID11/13/2020
                                                                          #: 483




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                              November 13, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
      No. 20-90040       Stephanie Goree v. City of Verona, et al
                         USDC No. 1:17-CV-93

Enclosed is an order entered in this case.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk


                                     By: _________________________
                                     Mary C. Stewart, Deputy Clerk
                                     504-310-7694
Mr.   Gregory Todd Butler
Mr.   David Crews
Mr.   Jason Thomas Marsh
Mr.   C. Emanuel Smith
